Title: Enclosure: Resolutions from Culpeper County, Virginia, Citizens, 21 October 1793
From: Culpeper County, Virginia, Citizens
To: Washington, George


            
              Culpeper County [Va.] 21st day of October 1793
            
            At a meeting of the Yeomanry of Culpeper County, at the Courthouse on Monday the 21st
              day of October 1793. the following resolutions were
              adopted.
            Resolved 1st That all attempts to Subvert the federal Government or violate its
              principals ought to be firmly and vigorously resisted.
            2. That a continuation of the union between France and America is necessary to the
              existance of the liberties of both: all measures therefore which may be or have been
              adopted for the purpose of exciting a prejudice against the French nation or the
              Citizens of France are dangerous to the welfare of America, and are injurious to the
              cause of liberty.
            3. That it is the interest of the united States to promote peace and harmony with all
              nations by just and honourable means and that the executive authority ought to be
              supported in the excercise of its constitutional powers for enforcing the laws.
            
            4. That the patriotic wisdom and tried virtue of the president of the united states
              Entitle him to the highest confidence as well as lasting gratitude of his country to
              whose present peace liberty and happiness he has so largely contributed.
            5. That we are attached to the federal Government, that we are attached to peace so
              long as it can be maintained on honourable grounds, that we are attached to the French
              nation and feel a disposition to render them every service consistant with existing
              treaties, that we hate monarchies and more intimate connexions with them as productive
              of the worst of evils. Attest,
            
              Robt W. Peacock
                  Secy
              Edward Stevens Chairman
            
          